            Case 3:20-cv-05661-BHS Document 13 Filed 08/27/20 Page 1 of 2




 1
                                                                 The Honorable Benjamin H. Settle
 2

 3

 4

 5

 6

 7

 8                            UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 9

10      TODD BRINKMEYER,                                      NO.    3:20-cv-05661-BHS
11                                          Petitioner,
            v.                                                PRAECIPE
12
        WASHINGTON STATE LIQUOR &
13      CANNABIS BOARD,
14                                        Respondent.
15

16          The Washington State Liquor & Cannabis Board requests that the Court accept the

17   corrected version of Board’s Response to Motion for Preliminary Injunction (Docket # 11),

18   attached to this Praecipe. The following corrections were made:

19          •    The entire Table of Contents and Table of Authorities contained on pages i-vii,

20               were replaced due to formatting errors in the original version.

21          •    P. 9, Line 1, corrected section a to broader heading section 2

22          •    P. 9, Lines 2-3, corrected subsection (2) to broader heading section a.

23          •    P.11, Lines 8-9, corrected section 2 heading name to “Dormant Commerce

24               Clause (DCC).”

25          •    P. 11, Lines 9-10, corrected section 3 heading to subsection a.

26          •    P. 12, Lines 10-11, corrected section 4 heading to subsection b.



       PRAECIPE                                           1             ATTORNEY GENERAL OF WASHINGTON
                                                                              1125 Washington Street SE
                                                                                   PO Box 40110
                                                                              Olympia, WA 98504-0110
                                                                                   (360) 664-9006
            Case 3:20-cv-05661-BHS Document 13 Filed 08/27/20 Page 2 of 2




 1          •   P. 12, Lines 25-26, corrected footnote citation to refer to correct subsection and
 2              page number.
 3          •   P. 21, Line 17, removed word “includes”
 4          •   P. 25, Lines 11-12, corrected date of signature to August 24, 2020.
 5   Note: All section and subsection references as well as page and line numbers above are to the
 6   original Response brief. The corrected Response brief naturally realigned some sections or
 7   subsections not named above into a new sequential order. The corrected Response brief also
 8   removed the page number of the title page and the introduction page now correctly starts on
 9   page 1. The substance of the corrected Response brief remains the same as the original
10   Response brief.
11          DATED this 27th day of August 2020.
12                                                 ROBERT W. FERGUSON
                                                   Attorney General
13

14                                                 /s/Joshua Orf-Rodriguez____________________
                                                   JOSHUA ORF-RODRIGUEZ, WSBA No. 50101
15                                                 HAYLEE P. MILLS, WSBA No. 48074
                                                   Assistant Attorneys General
16                                                 1125 Washington St SE
                                                   Olympia, WA 98501
17                                                 Phone: (360) 753-2702
                                                   Email: Joshua.OrfRodriguez@atg.wa.gov
18                                                        Haylee.Mills@atg.wa.gov
                                                   Attorneys for Respondent
19

20

21

22

23

24

25

26


       PRAECIPE                                        2                ATTORNEY GENERAL OF WASHINGTON
                                                                              1125 Washington Street SE
                                                                                   PO Box 40110
                                                                              Olympia, WA 98504-0110
                                                                                   (360) 664-9006
